DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
The restriction requirement as set forth in the Office action mailed on 3/30/22 , has been reconsidered. The restriction requirement is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-11, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0296680 A1 to GE Global Sourcing LLC (hereinafter 'GE680'), supplied by applicant, in view of US 2017/0279280 A1 to General Electric Company (hereinafter 'GE280'), and further in view of US 2003/0151259 A1 to Feddersen et al. (hereinafter 'Feddersen').  
Regarding claim 1, GE680 discloses a control system for a power generation system comprising a generator (120) coupled to a turbine (110) via a shaft (111) (fig. 2, para [0015] "Other embodiments of the invention may be used for stationary engines such as wind turbines or power generators.", para [0016] " ... generator 120 or the engine 110 (e.g., the rotatable engine shaft 111, see FIG. 2) for performing various functions.", para [0017] "In one example, controller 150 includes a computer control system."), comprising: 
a memory (154) storing instructions (para [0017] "The controller 150 further includes computer readable storage media, such as memory 154, including instructions ... "); and 
a processor (152) coupled to the memory and configured to execute the instructions (para [0017] " .. .includes a processor, such as processor 152, configured to execute computer operable instructions."), wherein when the instructions are executed, cause the processor to: receive a direct current (DC)-link voltage from an automatic voltage regulator (AVR) (the combination of rectifier 210, capacitor, and inverter 220 can act as an AVR, para [0019] "The controller may receive signals representing various generator parameters from various generator sensors. The generator parameters can include a de-link voltage, a de-link current, a generator field voltage, a generator field current, a generator output voltage, and a generator output current.", para [0026] "A generator parameter (e.g., the de-link voltage) is measured using the de-link sensor 171 and is sent to the controller 150."). 

GE680 fails to teach wherein the AVR is configured to control voltage characteristics of the generator,
however, the AVR is not claimed as part of the control system of claim 1. 

GE680 also fails to teach determine a speed of the generator based on the DC-link voltage. 

However, GE280 in the related art of smart grid synchronization does disclose wherein the AVR (42) is configured to control voltage characteristics of the generator (26) (para [0018] "The voltage characteristics provided by the generator 26 may be controlled, via an automatic voltage regulator (AVR) 42, by changing a generator excitation voltage (e.g., by controlling the magnetic field of the generator)"). It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the system, disclosed by GE680, to configure AVR to control voltage characteristics of the generator, as disclosed by GE280, because it helps reducing an amount of time to adjust the voltages provided by the generator for synchronization (see GE280, para [0030] " ... thereby reducing an amount of time to adjust the voltages provided by the generator 26 for synchronization."). 

Neither GE680 nor GE280 teaches determine a speed of the generator based on the DC-link voltage. 

However, Feddersen in the related art of variable speed wind turbine, does disclose determine a speed of the generator based on the DC-link voltage (the electrical quantity can be DC-link voltage, para [0046] "Generator speed can be measured or derived, in a sensor-less system, from measured electrical quantities.", para (0048] " ... a sensed voltage level on DC link 152 using the "DC link" signal line as shown in FIG. 1."). It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the system, disclosed by GE680 in view of GE280, to determine the generator speed by measuring DC-link voltage, as disclosed by Feddersen, because it can provide more precise control of the variable speed turbine (see Feddersen, para [0011] ''Another aspect of the present invention discloses a variable speed wind turbine that may use scalar power control to provide more precise control of electrical quantities on the power grid."). 

Regarding claim 2, GE680 in view of GE280 and Feddersen disclose the control system of claim 1. GE680, GE280 and Feddersen fail to teach wherein the processor is configured, when the instructions are executed, to determine if the generator has stopped. However, it would have been obvious to a person of ordinary skill in the art at the time of the invention, to determine if the generator has stopped, because it can help to detect engine imbalance due to a degraded cylinder and even system shutdown without the use of additional sensors, based on routine experimentation suggested by GE680 (para [0005] "In this way, engine imbalance may be detected based on output from a sensor that measures a parameter indicative of generator output, such as the DC link voltage from the rectifier, voltage on a common AC bus, engine speed, engine shaft torque, or alternator output voltage. By doing so, engine imbalance due to a degraded cylinder or fueling errors may be identified without the use of additional sensors, thus lowering the cost and complexity of the system.", para [0036] "As explained above with respect to FIGS. 2 and 3, and explained in more detail below, degradation of the engine may be detected based on a parameter of generator output, such as the DC link voltage, AC current on an AC bus, AC bus voltage, etc.").

Regarding claim 3, GE680 in view of GE280 and Feddersen disclose the control system of claim 1. Feddersen further discloses wherein determining the speed of the generator based on the DC-link voltage (the electrical quantity can be DC-link voltage, para [0046] "Generator speed can be measured or derived, in a sensor-less system, from measured electrical quantities.", para (0048] " ... a sensed voltage level on DC link 152 using the "DC link" signal line as shown in FIG. 1."). Neither GE680 nor GE280 specifically discloses comprises determining a speed of the shaft. However, it would have been obvious to a person of ordinary skill in the art at the time of the invention, comprises determining a speed of the shaft, because the speed of generator shaft is an important factor to control energy conversion efficiency, based on routine experimentation, as suggested by Feddersen (para [0003] "This type of turbine requires a generator shaft that rotates at a constant speed. One disadvantage of a generator shaft that rotates at a constant speed is that it does not harness all of the wind's power at high speeds and must be disabled at low wind speeds. That is, a generator limits its energy conversion efficiency by rotating at a constant speed. Therefore, to obtain optimal energy conversion, the rotating generator speed should be proportional to the wind speed"). 

Regarding claim 4, GE680 in view of GE280 and Feddersen disclose the control system of claim 1. Feddersen further discloses wherein determining the speed of the generator based on the DC-link voltage (the electrical quantity can be DC-link voltage, para [0046] "Generator speed can be measured or derived, in a sensor-less system, from measured electrical quantities.", para [0048] " ... a sensed voltage level on DC link 152 using the "DC link" signal line as shown in FIG. 1."). GE280 further discloses wherein the processor is configured, when the instructions are executed, to utilize a mathematical model or a look-up table (lookup table, para [0032] "The processor 34 may utilize a lookup table to control gain values that are used to adjust the AVR response rate."). It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the system, to utilize a mathematical model or a look-up table for determining speed of generator, because it helps faster processing for adjust and synchronize the generator speed (see GE280, para [0033] "That is, the processor 34 may send a signal that adjusts the PID controller of the AVR 42 to cause the generator 26 to synchronize based on a magnitude of the voltage gap where the magnitude of the voltage gap is proportional to the gain values selected from the lookup table. By sending signals to adjust the PIO settings of the AVR 42, the processor 34 may enable the power generated by the generator 26 to synchronize at a faster rate than pulse techniques that search for matching voltages."). 

Regarding claim 5, GE680 in view of GE280 and Feddersen disclose the control system of claim 1. GE280 further discloses wherein the turbine comprises a gas turbine (fig. 1, para (0016] " .. .includes a gas turbine 12 ... "). 

Regarding claim 7, GE680 discloses a non-transitory computer-readable medium comprising instructions configured to be executed by a processor (152) of a control system (150) for a power generation system (para (0017] "In one example, controller 150 includes a computer control system. In one embodiment, the computer control system is largely software based and includes a processor, such as processor 152, configured to execute computer operable instructions. The controller 150 further includes computer readable storage media stored in memory 154 including code for enabling on-board monitoring and control of rail vehicle operation.", para (0026] "A generator parameter (e.g., the de-link voltage) is measured using the de-link sensor 171 and is sent to the controller 150."), comprising a generator (120) coupled to a turbine (110) via a shaft (111) (fig. 2, para [0015] "Other embodiments of the invention may be used for stationary engines such as wind turbines or power generators.", para (0016] " ... generator 120 or the engine 110 (e.g., the rotatable engine shaft 111, see FIG. 2) for performing various functions."), wherein the instructions comprise instructions configured to cause the processor to: 
receive a direct current (DC)-link voltage from an automatic voltage regulator (AVR) (the combination of rectifier 210, capacitor, and inverter 220 can act as an AVR, para [0019] ''The controller may receive signals representing various generator parameters from various generator sensors. The generator parameters can include a de-link voltage, a de-link current, a generator field voltage, a generator field current, a generator output voltage, and a generator output current.", para [0026] "A generator parameter (e.g., the de-link voltage) is measured using the de-link sensor 171 and is sent to the controller 150."). 

GE680 fails to teach wherein the AVR is configured to control voltage characteristics of the generator, 
however, the AVR is not claimed as part of the medium of claim 7. 

GE680 fails to teach determine a speed of the generator based on the DC-link voltage. 

However, GE280 in the related art of smart grid synchronization does disclose wherein the AVR (42) is configured to control voltage characteristics of the generator (26) (para (0018] "The voltage characteristics provided by the generator 26 may be controlled, via an automatic voltage regulator (AVR) 42, by changing a generator excitation voltage (e.g., by controlling the magnetic field of the generator)"). It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the system, disclosed by GE680, to configure AVR to control voltage characteristics of the generator, as disclosed by GE280, because it helps reducing an amount of time to adjust the voltafjes provided by the fjenerator for synchronization (see GE280, para [OOM] " ... thereby reducing an amount of time to adjust the voltages provided by the generator 26 for synchronization."). 

Neither GE680 nor GE280 teaches determine a speed of the generator based on the DC-link voltage. However, Feddersen in the related art of variable speed wind turbine, does disclose determine a speed of the generator based on the DC-link voltage (the electrical quantity can be DC-link voltage, para [0046] "Generator speed can be measured or derived, in a sensor-less system, from measured electrical quantities.", para [0048] " ... a sensed voltage level on DC link 152 using the "DC link" signal line as shown in FIG. 1."). It would have been obvious to a person of ordinary skill in the art at the lime of the invention to modify the system, disclosed by GE680 in view of GE280, to determine the generator speed by measuring DC-link voltage, as disclosed by Feddersen, because it can provide more precise control of the variable speed turbine (see Feddersen, para [0011] "Another aspect of the present invention discloses a variable speed wind turbine that may use scalar power control to provide more precise control of electrical quantities on the power grid.").

Regarding claim 8, GE680 in view of GE280 and Feddersen disclose the non-transitory computer readable medium of claim 7. GE680, GE280 and Feddersen fail to teach comprising instructions configured to cause the processor to determine if the generator has stopped. However, it would have been obvious to a person of ordinary skill in the art at the time of the invention, to determine if the generator has stopped, because it can help to detect engine imbalance due to a degraded cylinder and even system shutdown without the use of additional sensors, based on routine experimentation suggested by GE680 (para (0005) "In this way, engine imbalance may be detected based on output from a sensor that measures a parameter indicative of generator output, such as the DC link voltage from the rectifier, voltage on a common AC bus, engine speed, engine shaft torque, or alternator output voltage. By doing so, engine imbalance due to a degraded cylinder or fueling errors may be identified without the use of additional sensors, thus lowering the cost and complexity of the system.", para [0036) "As explained above with respect to FIGS. 2 and 3, and explained in more detail below, degradation of the engine may be detected based on a parameter of generator output, such as the DC link voltage, AC current on an AC bus, AC bus voltage, etc."). 

Regarding claim 9, GE680 in view of GE280 and Feddersen disclose the non-transitory computer readable medium of claim 7. Feddersen further discloses wherein determining the speed of the generator based on the DC-link voltage (the electrical quantity can be DC-link voltage, para [0046) "Generator speed can be measured or derived, in a sensor-less system, from measured electrical quantities.", para (0048) " ... a sensed voltage level on DC link 152 using the "DC link" signal line as shown in FIG. 1."). Neither GE680 nor GE280 specifically discloses comprises determining a speed of the shaft. However, it would have been obvious to a person of ordinary skill in the art at the time of the invention, comprises determining a speed of the shaft, because the speed of generator shaft is an important factor to control energy conversion efficiency, based on routine experimentation suggested by Feddersen (para [0003) "This type of turbine requires a generator shaft that rotates at a constant speed. One disadvantage of a generator shaft that rotates at a constant speed is that it does not harness all of the wind's power at high speeds and must be disabled at low wind speeds. That is, a generator limits its energy conversion efficiency by rotating at a constant speed. Therefore, to obtain optimal energy conversion, the rotating generator speed should be proportional to the wind speed."). 

Regarding claim 10, GE680 in view of GE280 and Feddersen disclose the non-transitory computer readable medium of claim 7. Feddersen further discloses wherein determining the speed of the generator based on the DC-link voltage (the electrical quantity can be DC-link voltage, para [0046) "Generator speed can be measured or derived, in a sensor-less system, from measured electrical quantities.", para [0048) " ... a sensed voltage level on DC link 152 using the "DC link" signal line as shown in FIG. 1."). GE280 further discloses comprising instructions configured to cause the processor to utilize a mathematical model or a look-up table (para (0032) "The processor 34 may utilize a lookup table to control gain values that are used to adjust the AVR response rate."). It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the system, to utilize a mathematical model or a look-up table for determining speed of generator, because it helps faster processing for adjust and synchronize the generator speed (see GE280, para [0033) "That is, the processor 34 may send a signal that adjusts the PIO controller of the AVR 42 to cause the generator 26 to synchronize based on a magnitude of the voltage gap where the magnitude of the voltage gap is proportional to the gain values selected from the lookup table. By sending signals to adjust the PIO settings of the AVR 42, the processor 34 may enable the power generated by the generator 26 to synchronize at a faster rate than pulse techniques that search for matching voltages.").

Regarding claim 11, GE680 in view of GE280 and Feddersen disclose the non-transitory computer readable medium of claim 7. GE280 further discloses wherein the turbine comprises a gas turbine (fig. 1, para [0016) " ... includes a gas turbine 12 ... "). 

Regarding claim 13, GE680 discloses a power generation system (fig. 2), comprising: a turbine (110); a generator (120) coupled to the turbine via a shaft (111) (fig. 2, para (0015) "Other embodiments of the invention may be used for stationary engines such as wind turbines or power generators.", para (0016) " ... generator 120 or the engine 110 (e.g., the rotatable engine shaft 111, see FIG. 2) for performing various functions."); 
an automatic voltage regulator (AVR) (the combination of rectifier 210, capacitor, and inverter 220 can act as an AVR, see fig. 2), 
a controller configured to receive a voltage from the AVR (para (0019) "The controller may receive signals representing various generator parameters from various generator sensors. The generator parameters can include a de-link voltage, a de-link current, a generator field voltage, a generator field current, a generator output voltage, and a generator output current.", para (0026) "A generator parameter (e.g., the de-link voltage) is measured using the de-link sensor 171 and is sent to the controller 150."). 

GE680 fails to teach wherein the AVR is configured to control voltage characteristics of the generator, and determine a speed of the generator based on the voltage. 

However, GE280 in the related art of smart grid synchronization does disclose wherein the AVR (42) is configured to control voltage characteristics of the generator (26) (para (0018) "The voltage characteristics provided by the generator 26 may be controlled, via an automatic voltage regulator (AVR) 42, by changing a generator excitation voltage (e.g., by controlling the magnetic field of the generator)."). It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the system, disclosed by GE680, to configure AVR to control voltage characteristics of the generator, as disclosed by GE280, because it helps reducing an amount of time to adjust the voltages provided by the generator for synchronization (see GE280, para [0030) " ... thereby reducing an amount of time to adjust the voltages provided by the generator 26 for synchronization."). 

Neither GE680 nor GE280 teaches determine a speed of the generator based on the voltage. However, Feddersen in the related art of variable speed wind turbine, does disclose determine a speed of the generator based on the voltage (the electrical quantity can be DC-link voltage, para [0046) "Generator speed can be measured or derived, in a sensor-less system, from measured electrical quantities.", para (0048) " ... a sensed voltage level on DC link 152 using the "DC link" signal line as shown in FIG. 1."). It would have been obvious to a person of ordinary skill in the art at the lime of the invention to modify the system, disclosed by GE680 and GE280, to determine the generator speed by measuring DC-link voltage, as disclosed by Feddersen, because it can provide more precise control of the variable speed turbine (see Feddersen, para (0011] "Another aspect of the present invention discloses a variable speed wind turbine that may use scalar power control to provide more precise control of electrical quantities on the power grid.").

Regarding claim 14, GE680 in view of GE280 and Feddersen disclose the power generation system of claim 13. GE680 further discloses wherein the AVR comprises a diode rectifier (210) coupled to an inverter (220) via a direct-current (DC) link, and a capacitor located in the DC link (the combination of rectifier 210, capacitor, and inverter 220 can act as an AVR, the rectifier can be included a diode, see fig. 2, para (0024) " ... the rectifier 210 that produces a de-link voltage to an inverter 220."). 

Regarding claim 15, GE680 in view of GE280 and Feddersen disclose the power generation system of claim 14. GE680 further discloses wherein the voltage comprises a DC link voltage from the DC link (para [0024) " ... the rectifier 210 that produces a de-link voltage to an inverter 220."). 

Regarding claim 18, GE680 in view of GE280 and Feddersen disclose the power generation system of claim 13. GE680, GE280 and Feddersen fail to teach wherein the controller is configured to determine if the generator has stopped. However, it would have been obvious to a person of ordinary skill in the art at the time of the invention, to determine if the generator has stopped, because it can help to detect engine imbalance due to a degraded cylinder and even system shutdown without the use of additional sensors, based on routine experimentation suggested by GE680 (para (0005) "In this way, engine imbalance may be detected based on output from a sensor that measures a parameter indicative of generator output, such as the DC link voltage from the rectifier, voltage on a common AC bus, engine speed, engine shaft torque, or alternator output voltage. By doing so, engine imbalance due to a degraded cylinder or fueling errors may be identified without the use of additional sensors, thus lowering the cost and complexity of the system.", para (0036) "As explained above with respect to FIGS. 2 and 3, and explained in more detail below, degradation of the engine may be detected based on a parameter of generator output, such as the DC link voltage, AC current on an AC bus, AC bus voltage, etc."). 

Regarding claim 19, GE680 in view of GE280 and Feddersen disclose the power generation system of claim 18. Feddersen further discloses wherein wherein the controller is configured to determine a speed based on the voltage (the electrical quantity can be DC-link voltage, para [0046) "Generator speed can be measured or derived, in a sensor-less system, from measured electrical quantities.", para [0048) " ... a sensed voltage level on DC link 152 using the "DC link" signal line as shown in FIG. 1."). Neither GE680 nor GE280 specifically discloses determine speed of the shaft. However, it would have been obvious to a person of ordinary skill in the art at the time of the invention, to determine a speed of the shaft, because the speed of generator shaft is an important factor to control energy conversion efficiency, based on routine experimentation suggested by Feddersen (para (0003) "This type of turbine requires a generator shalt that rotates at a constant speed. One disadvantage of a generator shaft that rotates at a constant speed is that it does not harness all of the wind's power at high speeds and must be disabled at low wind speeds. That is, a generator limits its energy conversion efficiency by rotating at a constant speed. Therefore, to obtain optimal energy conversion, the rotating generator speed should be proportional to the wind speed."). 

Regarding claim 20, GE680 in view of GE280 and Feddersen disclose the power generation system of claim 13. Feddersen further discloses determine the speed of the generator based on the voltage (the electrical quantity can be DC-link voltage, para [0046) "Generator speed can be measured or derived, in a sensor-less system, from measured electrical quantities.", para [0048] " ... a sensed voltage level on DC link 152 using the "DC link" signal line as shown in FIG. 1."). GE280 further discloses wherein the controller is configured to utilize a mathematical model or a look-up table (lookup table, para (0032) ''The processor 34 may utilize a lookup table to control gain values that are used to adjust the AVR response rate."). It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the system, to utilize a mathematical model or a look-up table for determining speed of generator, because it helps faster processing for adjust and synchronize the generator speed (see GE280, para (0033) ''That is, the processor 34 may send a signal that adjusts the PID controller of the AVR 42 to cause the generator 26 to synchronize based on a magnitude of the voltage gap where the magnitude of the voltage gap is proportional to the gain values selected from the lookup table. By sending signals to adjust the PID settings of the AVR 42, the processor 34 may enable the power generated by the generator 26 to synchronize at a faster rate than pulse techniques that search for matching voltages."). 

Claim(s) 6, 12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over GE680, in view of GE280 and in view of Feddersen, and further in view of US 2012/0056602 A1 to Li et al. (hereinafter 'Li').  
Regarding claim 6, GE680 in view of GE280 and Feddersen disclose the control system of claim 1. GE680 further discloses wherein the DC-link voltage comprises a rectified voltage (by rectifier 210) of a voltage received by the AVR from generator coupled to the shaft (111) (the combination of rectifier 210, capacitor, and inverter 220 can act as an AVR, para (0024) "Various mechanical auxiliary equipment 144 may be operatively coupled to and driven by the rotating engine shaft 111. Other auxiliary equipment 140 are driven by the generator 120 through a rectifier 210 that produces a de-link voltage to power regulators 230."). 
Neither GE680 nor GE280 teaches a permanent magnet generator. 
However, Li in the related art of wind turbine does disclose a permanent magnet generator (fig. 1, para (0006] "The variable speed wind turbine with a multi-pole permanent magnet synchronous generator (PMSG) ... ", para (0010) " ... control technology for full­converter based variable-speed PMSG wind turbines; ... "). It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the system, disclosed by GE680, GE280 and Feddersen, to utilize a permanent magnet generator, as disclosed by Li, because of its higher efficiency rather than other types of variable-speed turbine (see Li, para (0006] "The efficiency of a PMSG wind turbine is thus assessed to be higher than other variable-speed wind turbine concepts.").

Regarding claim 12, GE680 in view of GE280 and Feddersen disclose the non-transitory computer readable medium of claim 7. GE680 further discloses wherein the De-link voltage comprises a rectified (by rectifier 210) voltage of a voltage received by the AVR from a generator coupled to the shaft (111) (the combination of rectifier 210, capacitor, and inverter 220 can act as an AVR, para [0024] "Various mechanical auxiliary equipment 144 may be operatively coupled to and driven by the rotating engine shaft 111. Other auxiliary equipment 140 are driven by the generator 120 through a rectifier 210 that produces a de-link voltage to power regulators 230. "). 
Neither GE680 nor GE280 teaches a permanent magnet generator. However, Li in the related art of wind turbine does disclose a permanent magnet generator (fig. 1, para [0006) ''The variable speed wind turbine with a multi-pole permanent magnet synchronous generator (PMSG) ... ", para [0010] " ... control technology for full-converter based variable-speed PMSG wind turbines; ... "). It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the system, disclosed by GE680, GE280 and Feddersen, to utilize a permanent magnet generator, as disclosed by Li, because of its higher efficiency rather than other types of variable-speed turbine (see Li, para [0006) ''The efficiency of a PMSG wind turbine is thus assessed to be higher than other variable-speed wind turbine concepts."). 

Regarding claim 16, GE680 in view of GE280 and Feddersen disclose the power generation system of claim 15. GE680 further discloses comprising a generator coupled to the shaft (111), and the DC-link voltage comprises a rectified voltage (by rectifier 210) of a voltage received by the AVR from the generator (the combination of rectifier 210, capacitor, and inverter 220 can act as an AVR, para [0024) "Various mechanical auxiliary equipment 144 may be operatively coupled to and driven by the rotating engine shaft 111. Other auxiliary equipment 140 are driven by the generator 120 through a rectifier 210 that produces a de-link voltage to power regulators 230."). 
Neither GE680 nor GE280 teaches a permanent magnet generator. 
However, Li in the related art of wind turbine does disclose a permanent magnet generator (fig. 1, para [0006] "The variable speed wind turbine with a multi-pole permanent magnet synchronous generator (PMSG) ... ", para (0010) " ... control technology for full-converter based variable-speed PMSG wind turbines; ... "). It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the system, disclosed by GE680, GE280 and Feddersen, to utilize a permanent magnet generator, as disclosed by Li, because of its higher efficiency rather than other types of variable­speed turbine (see Li, para [0006] "The efficiency of a PMSG wind turbine is thus assessed to be higher than other variable-speed wind turbine concepts."). 

Regarding claim 17, GE680 in view of GE280 and Feddersen disclose the power generation system of claim 13. GE280 further discloses wherein the turbine comprises a gas turbine (fig. 1, para [0016) " .. .includes a gas turbine 12 ... "). 
Neither GE680 nor GE280 teaches the generator comprises a synchronous generator. 
However, Li in the related art of wind turbine does disclose the generator comprises a synchronous generator (fig. 1, para [0006] "The variable speed wind turbine with a multi-pole permanent magnet synchronous generator (PMSG) ... ", para (0010) " ... control technology for full-converter based variable-speed PMSG wind turbines; ... "). It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the system, disclosed by GE680, GE280 and Feddersen, to utilize a synchronous generator, as disclosed by Li, because of its higher efficiency rather than other types of variable-speed turbine (see Li, para (0006] ''The efficiency of a PMSG wind turbine is thus assessed to be higher than other variable-speed wind turbine concepts.").
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896